Title: Reply to A Friendly Address to All Reasonable Americans, 17 November 1774
From: Adams, John
To: 


     
      
       post 17 November 1774
       
      
     
     A reasonable Americans Answer to, The friendly Address to him on the Subject of our political Confusions.
     Enquire who is the Author? Whether a Sandemanian, a Quaker, or an high Churchman?
     The Character you give me from an English Writer, of our civil Government, will not be disputed by me. The british Constitution, is in Theory, an excellent Structure,: and when wisely and justly ad­ministered, has produced as great and good Men, and as much Happiness and Glory to the Nation, as any form of civil Polity, ever yet reduced to Practice among Men, excepting the Commonwealths of Greece and Rome. Notwithstanding this, We ought always to remember that the Nation have been more indebted for their Prosperity, in all Periods of their History, to the Administration, than to the Constitution: and that national Happiness has never been their Portion but when the Administration has leaned, to the democratical, Branch, as in the Reign of Elizabeth, in the Inter regnum, and from the Revolution, to the Commencement of the present Reign.
     For the Same Reason, I agree, with my friendly Addresser, that “those who reside in the American Colonies, have been by far the happiest”: and that were they Sensible of their own Advantages, might still be so,” meaning by this that, they have it in their Power, by a vigorous Exertion of their Abilities and a Resolute Practice of the great Virtues of Frugality, Temperance, Sobriety, Courage, Industry and Fortitude, to resist the unrighteous Claims of the british Ministry and Parliament, and to obtain a full Restoration and a firm Establishment of their ancient Constitutions. But if the Americans, should be so abandoned by all Virtue and common sense, as to give Way to the Pretensions of the Ministry and Parliament, never failing and never ending disgrace, Misery, Contempt and Infamy, will be their Portion to all Ages. “The Blessings of Peace, and Plenty, the Benefits of an equitable and free Constitution,” would be lost to them forever. The “Protection and Patronage of the greatest maritime Power in the World” would be to them only the surer Pledges of their servitude, and instead of contributing, in but a Small Proportion, to the Support of the necessary public Expences, they may assure themselves they will be made to pay as much more, than any others, as the Members of the House of commons, are at a greater distance from them than from others, and have less feeling or fear for them, than for their Neighbours and Constituents.
     “If the Supreme Power of any Kingdom or State, through Want of due Information or Attention, Should adopt Measures that are wrong or oppressive, the Subjects may complain and remonstrate against them in a respectfull Manner; but they are bound, by the Laws of Heaven and Earth, not to behave undutifully, much more not to behave insolently and rebelliously.”
     This curious Passage deserves to be taken to Pieces and examined attentively.
     The Supream Power of any Kingdom or State is in the whole Body of the People. The collective Body of a People never did, and by the eternal Laws of Morality, as well as the indispensible obligations of the Christian Religion never can delegate, to any Magistrate or assembly, an absolute, unlimited and uncontroulable Power over them. If they should attempt to do it by a Vote, or by a Contract or Covenant under Hand and Seal, or by Oath, the Vote Contract and oath would be void, or else Morality and Religion must be void.
     There are therefore certain fundamental Laws, and certain original Rights, reserved expressly or tacitly, by every People in their first Confederation in Society, and erection of Government. They constitute what is called a Sovereign or supreme Power, or Supreme Legislative, to manage their Interests in common Affairs of War and Peace, but they reserve to themselves a Right of judging when that Supream Power answers the End of its Institution, and when it contravenes it.
     My Friend has made a Distinction, which makes him inconsistent with himself and involves him in Absurdities. His Distinction is between respectfull Remonstrances and Complaints, and undutifull ones, and between both and insolent and rebellious ones. He allows that “respectfull Complaints and Remonstrances may be made against wrong or oppressive Measures, adopted by the Supream Power, through Want of Information or Attention.” But I presume he must mean that these Remonstrances and Complaints, must be by the devout Heart offered up to God, in Prayers and Tears, Prius et Lacryma, not made to the Supreme Power itself. Because that Complaints and Remonstrances, even Petitions themselves may be thought by the Supreme Power to be disrespectful!, insolent and rebellious. The very Supposition, that must be here made is disrespectful! undutifull—The Supposition that the Supreme Power, has done or can do any Thing that is wrong or oppressive. The Supposition that the Supream Power, has been “inattentive, or Wanted Information,” is allso disrespectful!, and undutifull. For the Supream Power can do no wrong. The Supream Power is Supposed, as far as Respects the Society to be omnicient, omnipresent, omnipotent, and perfectly wise, just and good.
     However, our Friend has admitted, and he cannot go back, that the Supreme Power is not omnicient, omnipresent, omnipotent, or perfectly wise just and good, because he has expressly admitted, that it may want Information, and Attention, and that it may adopt wrong and oppressive Measures.
     Now if the Supreme Power may want Information, I would ask him how much Information it may want. May it want all degrees of Information? May it in Times of general Depravity, and Dissipation be grossly ignorant? May it neglect to Study the Geography of the Country, the Agriculture Arts, Manufactures, and Commerce of the Nation? May it be So debilitated by Debauchery, as to be incapable of acquiring Knowledge, and of judging of it?
     If it may want Attention, how much Attention may it want? May it not be filled up of Jockies and Gamblers, who never read nor think? May it not become incapable of that laborious study and deep Meditation which is necessary to comprehend, the complicated affairs of a great Empire? May it not become so incapable of Attention as to make it, a Rule, never to judge of Measures, any further than to enquire whether they are recommended by the Chancellor of the Exchequer, or by the Minister of the House of commons.
     This Writer professes to be a Friend to all reasonable Americans, and I am willing to believe that he thinks he is one: and as I profess to be a reasonable American, I am willing to suppose that he thinks himself a Friend to me. But many Characteristic Passages in his Pamphlet, have convinced others that he is a much more sincere Lover of himself. The absurd and exploded Doctrine of Passive obedience and Non Resistance, which he so dogmatically inculcates, shew him to be either a Sandemanian, a Quaker, or one of those few bigotted, rancorous, and delirious Episcopalians, who are yet remaining in North America, and to whom the glorious Revolution of our Government in 1688, is known to be as detestible, as the present opposition of America to the Tyranny of the british Administration. In these Last the selfish Rage for an American Episcopate, which they think can be instituted only by Parliament, has obliterated, that Contempt for Parliament, which was once occasioned, by their Rage for absolute Monarchy.
    